Citation Nr: 0614208	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-30 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
to include on an extra-schedular basis, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) and 4.16(b).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1965 to 
January 1967 and from July 1970 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision.  The 
veteran filed a notice of disagreement (NOD) in May 2003, and 
the RO issued a statement of the case (SOC) in August 2003. 
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in October 2003.

In June 2004, the veteran's former accredited representative, 
AMVETS, submitted a memorandum indicating that the veteran 
was withdrawing his appeal for total disability based on 
individual unemployability and that AMVETS had decided to 
withdraw as the veteran's representative.  

In August 2004, the Board remanded this matter to the RO to 
clarify if the veteran was withdrawing his claim for TDIU, 
and if he was not withdrawing, then to provide the veteran 
with an opportunity to appoint representation and for the RO 
to schedule a hearing before a Veterans Law Judge at the RO.  
In March 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.  During the hearing, he clarified that 
he was proceeding in the appeal pro se. 

For the reasons expressed below, this matter is, again,being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.   





REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action is warranted, even though such action 
will, regrettably, further delay an appellate decision on the 
appellant's claim.  

A total disability rating may be assigned when a schedular 
rating is less than total if, when there are two or more 
disabilities, at least one disability is rated as 40 percent 
disabling and any additional disabilities result in a 
combined rating of at least 70 percent, and the disabled 
claimant is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  See 38 C.F.R. § 4.16(a) (2005).  A total 
disability rating may also be assigned on an extra-schedular  
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities but who fail to meet the 
percentage standards set forth in section 4.16(a).

The disabilities for which the veteran currently has 
compensable ratings are low back pain, muscular, with 
degenerative changes (rated as 20 percent disabling), 
tinnitus (rated as 10 percent disabling), and bilateral high 
frequency sensorineural hearing loss (rated as 0 percent 
disabling).  The veteran's combined disability rating is 30 
percent.  Thus, he does not meet the minimum TDIU percentage 
requirements because his service-connected disabilities 
constitute a total disability of less than 70 percent.  38 
C.F.R. § 4.16(a).  

However, as entitlement to a total rating, on an extra-
schedular basis, may nonetheless be established, in 
exceptional cases, when the veteran is unable to secure and  
follow a substantially gainful occupation by reason of 
service-connected disabilities (per 38 C.F.R. §§ 3.321(b)(a) 
and  4.16(b)), consideration of whether the veteran is, in 
fact, unemployable, is still necessary in this case; hence, 
the characterization of the appeal, as reflected on the title 
page.  However, the Board finds that the pertinent medical 
evidence currently of record is insufficient to decide that 
question. 

In this regard, the Board notes that the veteran has been 
found totally disabled for Social Security Administration 
(SSA) purposes, based on findings of degenerative joint 
disease of the lumbosacral spine and the low thoracic spine 
(substantiated by x-rays) severe high frequency sensorineural 
hearing loss, and tinnitus.  In view of that fact, and the 
fact that not all of the veteran's low back problems appear 
to be service-connected, the Board finds that a medical 
opinion addressing whether the veteran's service-connected 
disabilities, alone, render him unable to obtain or retain 
substantially gainful employment,  would be helpful in 
resolving the question of the veteran's entitlement to a 
TDIU.  See Friscia v. Brown,  7 Vet. App. 294 (1994), citing 
Beaty v. Brown, 6 Vet.  App. 532, 537 (1994) (holding that 
where the VA has merely  offered its own opinion regarding 
whether a veteran is  unemployable as a result of a service-
connected disability,  VA has the duty to supplement the 
record by obtaining an  examination which includes an opinion 
on what effect the veteran's service-connected disability 
(ies) has on his (or  her) ability to work).  
Under these circumstances, the Board finds that the RO should 
arrange for the appellant to undergo a contemporaneous VA 
medical examination, by a physician, to obtain a medical 
opinion as to whether he is rendered unemployable as a result  
of his service-connected disabilities.  See 38 U.S.C.A. § 
5103A (West 2002).The appellant is advised that, in keeping 
with VA's duty to  assist, the purpose of the requested 
examination is to obtain  information and evidence that may 
be dispositive of a claim for a TDIU.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569  (1991).  Accordingly, 
failure to report to the scheduled  examination, without good 
cause, will result in denial of the claim (a claim for a TDIU 
is considered a claim for  increase).  See 38 C.F.R. § 
3.655(b).  Examples of good cause include, but are not 
limited to, the illness or  hospitalization of the claimant 
or the death of an immediate  family member.  If the 
appellant fails to report to the  scheduled examination, the 
RO should obtain and associate  with the claims file (a) 
copy(ies) of the notice(s) of  examination sent to the 
appellant by the appropriate VA  medical facility. 

In addition, the Board notes that in the veteran's May 2003 
NOD, he asserted that he had applied for VA vocational 
rehabilitation, but had been denied as not retrainable; this 
suggests that  pertinent VA vocational rehabilitation records 
may exist that are not associated with the current record.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Therefore, prior to arranging for 
the veteran to undergo further examination, RO should obtain 
and associate with the claims file any existing VA Chapter 31 
vocational rehabilitation file pertinent to the veteran, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

The RO should also obtain outstanding records relied upon by 
SSA in rendering its disability determination.  .  
Specifically, the SSA decision noted expert medical testimony 
by E. Paul Woodward, M.D., and expert vocational testimony 
provided by Lynton C. Stewart (Exhibits 11B), that are not 
associated with the claims file.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). Hence, when 
the VA is put on notice of the existence of SSA records, it 
must seek to obtain those records before proceeding with the 
appeal. See Murincsak; also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that the RO should 
obtain and associate with the claims file, copies of all 
medical records and vocational records (noted as Exhibits 
11B) underlying the February 2002 SSA decision, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2005).

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claim on 
appeal. The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2004) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  The RO should also ensure that its letter meets 
the requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)  as, as 
appropriate.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in . 38 
C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain and associate 
with the claims file the veteran's VA 
Chapter 31 vocational rehabilitation 
file.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) (2005) 
as regards requesting records from 
Federal agencies.  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should request from the SSA 
copies all medical and vocational records 
relied upon concerning the veteran's 
claim for disability benefits, to 
specifically include the expert medical 
testimony by E. Paul Woodward, M.D., and 
expert vocational testimony provided by 
Lynton C. Stewart (Exhibits 11B in the 
SSA decision), following the procedures 
set forth in 38 C.F.R. § 3.159 (2005) as 
regards requesting records from Federal 
agencies.  All records and/or responses 
received should be associated with the 
claims file.   

3.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal. The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit. The RO 
should also ensure that its letter meets 
the requirements of the Court's recent 
decision in Dingess/Hartman (cited to 
above), as appropriate.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

5.  After all records and/or responses 
received have been associated with the 
claims file, , the RO should arrange for 
the veteran to undergo appropriate VA 
medical examination of his service-
connected disabilities, by a physician, 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
the examine the  appellant, and the 
report of examination should include 
discussion of the appellant's documented 
medical history and assertions.  All 
appropriate tests and studies should be  
accomplished, and all clinical findings 
should be reported in detail.

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether, without regard to any 
nonservice-connected disabilities or the 
appellant's age, it is at least as likely 
as not (i.e., there is at least a 50 
percent probability) that the appellant's 
service connected disabilities 
(specifically, low back pain, muscular, 
with productive and degenerative changes, 
tinnitus, and bilateral high frequency 
sensorineural hearing loss), either 
individually or in concert, render him 
unable to obtain or retain substantially 
gainful employment.  In rendering the 
requested opinion, the RO should 
specifically address and comment upon the 
significance of the SSA's findings about 
the disabilities considered disabling by 
that agency, as well as the approximate 
date of unemployability.  The examiner 
should set forth all  examination 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the appellant by the pertinent VA medical 
facility.

7.  To help avoid any future remand, the 
RO must ensure that the requested  
actions have been accomplished (to the  
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is undertaken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268  (1998).

8.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate the claim for 
a TDIU.  If the appellant fails without 
good cause to report for examination, the 
RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should consider all  
pertinent evidence and legal authority 
(to include 38 C.F.R. § 3.321(b)(1) and 
4.16(b)) in adjudicating the claim.

9.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant a supplemental SOC that 
includes citation to and discussion of 
any  additional legal authority 
considered, as well as clear reasons and 
bases for  all determinations, and afford 
him the appropriate time for response 
before the claims file is returned to the 
Board for appellate review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits  
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet.  App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996);  Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski,  3 
Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


